DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendments to the specification filed on 11/16/2020 are not in accordance with 37 CFR 1.121 because newly added paragraphs should not be underlined. Therefore that particular amendment is objected to and not entered. However, the speciation is amendment by Examiner’s amendment below to correct this.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aaron R. Gerger on 03/16/2022.

The application has been amended as follows: 
Specification
On page 1, after the title, insert the following heading and Paragraph:
PRIORITY
This application is a National Phase Entry of International Application No. PCT/KR2019/004992, which was filed on April 25, 2019, and claims priority to Korean Patent Application No. 10-2018-0056077, filed in the Korean Intellectual Property Office on May 16, 2018, the content of each of which is incorporated herein by reference.

Allowable Subject Matter
Claims 1, 3, and 5-17 are allowed.
Applicant’s amendments to the claims and arguments associated therewith are found to be convincing and as such the application is moved towards allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Trent Liddle/Primary Examiner, Art Unit 3715